



Exhibit 10.58




AMENDMENT OF

PURCHASE AND SALE AGREEMENT




THIS AMENDMENT OF PURCHASE AND SALE AGREEMENT (this "Agreement") made as of July
16 , 2003, by and between ROOSEVELT COMMONS LIMITED PARTNERSHIP , an Arizona
partnership (hereinafter referred to as "Seller"), and BEDFORD PROPERTY
INVESTORS, INC., a Maryland corporation (hereinafter referred to as
"Purchaser").




W I T N E S S E T H:




WHEREAS, pursuant to that certain Purchase and Sale Agreement (the "Purchase and
Sale Agreement") between Purchaser and Seller effective as of June 16, 2003,
Seller agreed to sell to Purchaser certain property (the "Property") located in
Maricopa County, Arizona and being more particularly described on Exhibit A
attached thereto and by this reference made a part hereof;




WHEREAS, Purchaser and Seller desire to modify the Purchase and Sale Agreement
in certain respects;




NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Purchaser to Seller and by
Seller to Purchaser upon the execution of this Agreement, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:




1.

Definitions.  Any capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term as set forth in the Purchase and Sale Agreement.




2.

Amendments.  The Purchase and Sale Agreement is hereby amended and modified as
set forth below:




(a)

Purchase Price.  The provisions of Section 3.1 of the Purchase and Sale
Agreement are hereby amended to provide that the Purchase Price shall be Seven
Million Eight Hundred Five Thousand Dollars ($7,805,000.00).




(b)

Inspection Period.

The provisions of Section 5.1 of the Purchase and Sale Agreement are hereby
amended to provide that the Inspection Period shall expire on July 18, 2003.
 The provisions of Section 5.1 are further amended to provide that in the event
Purchaser notifies Seller, in writing, prior to the end of the Inspection Period
that it is satisfied with the results of its due diligence and inspections, then
Purchaser shall be conclusively presumed to have waived all objections to the
Title Commitment, the Survey, the Due Diligence Items and the Tenant Estoppel
Certificates including without limitation those matters identified in those
certain letters dated July 1, 2003 and July 15, 2003 from Purchaser to Seller.




(c)

Closing Date. The provisions of Section 7.1 of the Purchase and Sale Agreement
are hereby amended to provide that the Closing Date shall be August 1, 2003.
 The provisions of Section 7.1 allowing either party to extend the Closing Date
are hereby deleted from the Purchase and Sale Agreement.




(d)

Closing Deliveries.  The provisions of Section 7.2(b) of the Purchase and Sale
Agreement are hereby amended to provide that Purchaser shall deliver the
Purchase Price to the Title Company in immediately available funds no later than
5:00 p.m. (Illinois time) on July 31, 2003.  Any interest earned on such funds
prior to the Closing shall be paid to Purchaser.




(e)

Commission Escrow.  The provisions of Section 7.2(a) of the Purchase and Sale
Agreement are hereby amended to provide that at Closing Seller shall create an
escrow in the amount of $16,600.64 with the Title Company from the funds due
Seller at Closing for the purpose of paying a leasing commission to Birtcher
Arizona, LLC (who shall be responsible for paying any cooperating brokers) if
such commission is due pursuant to the terms of a lease with the tenant Unique,
Inc. (“Unique”) for Suite 102 at 2625 S. Roosevelt, Tempe, Arizona (the “Unique
Lease”).  Unique has the option to terminate the Unique Lease effective April
30, 2005, provided that at least one hundred eighty (180) days prior to the
exercise of this option (October 31, 2004 – the “Termination Notice Date”), the
landlord receives written notification from Unique of its intent to cancel the
remainder of the lease term (the “Termination Notice”).  If the Termination
Notice is given by the Termination Notice Date or if the Unique Lease is
terminated prior to April 30, 2005, whether by default of Unique or otherwise,
then the escrowed funds shall be paid to Seller.  If the Unique Lease is not
terminated prior to April 30, 2005, then Purchaser shall so notify Seller and
the Title Company, and the Title Company shall be authorized to pay Birtcher
Arizona, LLC the commission from the escrowed funds.  Any interest earned on the
escrowed funds shall be paid to Seller. The terms and conditions of the escrow
shall be documented in an escrow agreement to be signed by Seller and Purchaser
at Closing.




3.

Counterparts.  This Agreement may be executed in any number of counterparts all
of which taken together shall constitute one and the same instrument and any of
the parties or signatories hereto may execute this Agreement by signing any such
counterpart.




4.

Expiration.  This Agreement shall expire and there shall be no modification of
the Sales Agreement unless this Agreement is executed by the parties on or
before July 16, 2003.














IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed by persons duly authorized thereunto as of the day and year first above
written.







SELLER:




ROOSEVELT COMMONS LIMITED PARTNERSHIP

an Arizona limited partnership




By:

Roosevelt Commons Jack, L.L.C.,

a Delaware limited liability company




By:

AmberJack, Ltd., an Arizona corporation




By:  /s/ G. Roger Gielow

Name:

G. Roger Gielow

Title:   Vice President




By: /s/ Robert B. O'Dell

Name:

Robert B. O'Dell

Title: Assistant Secretary

















PURCHASER:







BEDFORD PROPERTY INVESTORS, INC.,

a Maryland corporation







By:________________________________

Name:______________________________

Its:_________________________________














EXHIBIT A




TO PURCHASE AND SALE AGREEMENT




LAND







Common Address:

530 West Almeda Drive, Tempe, Arizona

2611, 2625 and 2631 South Roosevelt Street, Tempe Arizona




Permanent Index No.:  










Legal Description:  




Lots 17 and 18, of BROADWAY INDUSTRIAL PARK UNIT 6, according to the plat of
record in the office of the County Recorder of Maricopa County, Arizona,
recorded in Book 236 of Maps, Page 20;




EXCEPT that portion thereof lying below a depth of 500 feet, measured
vertically, from the contour of the surface of said property, as disclosed in
85-097785 of Official Records.













